Citation Nr: 1716466	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  12-07 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to exposure to asbestos and other toxic substances. 

2.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Michael J. Kelley, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from December 1969 to February 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which in relevant part, denied entitlement to service connection for COPD and a TDIU. 

In March 2013, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing; a transcript of which is of record.  

In June 2013, the Board remanded the claims on appeal to the agency of original jurisdiction (AOJ) for additional development.  A July 2016 supplemental statement of the case continued the denial of the claims of entitlement to service connection for COPD and a TDIU.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

While the Board regrets the delay, additional development is necessary prior to the adjudication of the Veteran's claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

The Veteran contends that his COPD was caused by exposure to asbestos, diesel fumes, and other toxic substances while working as an engine mechanic in the Navy during service.  At the March 2013 hearing, his representative asserted that it was more likely that his current respiratory problems were related to exposure to toxic fumes in service.   The representative also argued that while the Veteran was examined by VA during the pendency of the appeal, the August 2010 examiner's opinion was limited solely to whether his COPD was due to asbestos exposure in service, and did not address any other possible causal etiologies.  Given the limited scope of the VA opinion, the representative asserted that the August 2010 examination was inadequate and requested that the Veteran be afforded a more comprehensive examination to address those deficiencies.  

Thereafter, the Board remanded the COPD claim for further examination, and directed a VA examiner to opine as to whether any identified respiratory disorder, including COPD, was first manifested in service or is otherwise related to service, including exposure to toxic substances, such as asbestos, diesel fuel, grease, cleaning solvents, carbon monoxide, carbon dioxide, or other fumes commonly found in the engine rooms of a Navy vessel.  

In February 2016, the Veteran was afforded an additional VA examination.  The examiner provided an opinion addressing a lack of nexus between asbestos exposure and COPD.  He stated broadly that he was unaware of any evidence that workers in Navy engine rooms were at increased risk for COPD years later; he further stated that the Veteran did not have any asbestos-related lung disease.  However, he did not specifically address the Veteran's allegations that his COPD was causally related to exposure to toxic substances other than asbestos during service.

Once VA undertakes to provide an examination, it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also 38 U.S.C.A. § 5103A(d).  In this case, the examiner's failure to fully comply with the Board's remand instructions renders the February 2016 examination report incomplete to the extent that it does not address the potential nexus between the Veteran's respiratory condition and toxic substances other than asbestos.  When an examination is not responsive to remand directives, further remand is warranted to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998); Bowling v. Principi, 15 Vet.App. 1, 12 (2001).

Additionally, in January 2014, the Veteran reported current treatment for his COPD at the Boston VA Medical Center (VAMC); those records have not been associated with the claims file.  Therefore, upon remand, updated VA treatment records should be obtained for consideration in the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The issue of entitlement to a TDIU is inextricably intertwined with the claim for service connection for a respiratory disorder, as acknowledged by the Veteran's representative during the March 2013 hearing.  Therefore, the appropriate remedy is to defer consideration of the claim of entitlement to a TDIU. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all the records of treatment or examination from all sources previously provided by the Veteran which are not already on file, to include treatment records from the Boston VAMC. All information obtained must be made part of the claims file.

2.  If any treatment records cannot be obtained after reasonable efforts, issue a formal determination documented in the claims file that such records do not exist or that further efforts to obtain such records would be futile.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, per 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completion of the above, return the file to the February 2016 VA examiner, if available, to obtain an addendum opinion which addresses the Veteran's claim of entitlement to service connection for his respiratory condition as a result of exposure to toxic substances other than asbestos during service.  The claims file and a copy of this REMAND are to be made available to the examiner.  The examiner should note in the examination report that the claims folder and the REMAND have been reviewed.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

The examiner is asked to review all pertinent records and evidence associated with the claims file and then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified respiratory disorder, including COPD, was first manifested in service or is otherwise related to service, including exposure to toxic substances, such as, (i) diesel fuel, (ii) grease on machinery, (iii) cleaning solvents/solutions used to clean up grease and the boilers, (iv) carbon monoxide, and (v) carbon dioxide or other fumes commonly found in the engine rooms of a Navy vessel.  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.
The examiner should address the particulars of this Veteran's medical and employment history and the relevant medical science as applicable.  If an opinion cannot be offered without resort to mere speculation, the examiner must provide a full rationale as to why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.  

4.  Review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the above, and any other development deemed necessary, re-adjudicate the Veteran's claims for entitlement to service connection for COPD and a TDIU based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case. An appropriate period of time should be allowed for response before the matter is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




